[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-11780                 JULY 5, 2011
                                                                     JOHN LEY
                                   Non-Argument Calendar               CLERK
                                 ________________________

                             D.C. Docket No. 1:08-cv-21017-DLG

DANIEL TREVINO,

lllllllllllllllllllll                                                Plaintiff-Appellant,

                                            versus

DR. ROGER BROWNE,
NURSE RICKY ROWE,
all sued in their individual capacities,

lllllllllllllllllllll                                            Defendants-Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                        (July 5, 2011)

Before EDMONDSON, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
       Daniel Trevino, a Florida state prisoner proceeding pro se, appeals the

district court’s grant of summary judgment in favor of Ricky Rowe. Trevino filed

an action under 42 U.S.C. § 1983 against Rowe, a nurse, alleging deliberate

indifference to a serious medical need.1 The case was assigned to a magistrate

judge. Thereafter, Rowe filed a motion for summary judgment. Even though the

magistrate judge sent Trevino an “Order of Instructions to Pro Se Plaintiff

Concerning Response to a Motion for Summary Judgment,” Trevino never

responded to Rowe’s motion for summary judgment. The magistrate judge issued

a report and recommendation, which recommended that Rowe’s motion for

summary judgment be granted. Although Trevino filed a motion requesting

additional time to respond to the R&R, which the district court granted, he never

filed any objections. The district court adopted the R&R and granted Rowe’s

motion for summary judgment. Trevino appealed.

       Trevino now contends that summary judgment was inappropriate for six

reasons. Although he had the opportunity to make those arguments in response to


       1
        Trevino also filed a § 1983 complaint against Dr. Roger Brown; however, Brown was
never served with process. Accordingly, the district court found that the case against Brown
should be closed. Trevino did not object to that finding in the district court and he has not
objected to that finding before us. Therefore he has waived and abandoned that issue and we will
not consider it further. See Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 133,
1335 (11th Cir. 2004) (“We will not address a claim that has been abandoned on appeal” or “an
issue not raised in the district court.”).

                                               2
Rowe’s motion for summary judgment, and after the magistrate judge’s “Order of

Instructions,” and after the magistrate judge issued the R&R, and after the district

court granted Trevino additional time to object to the R&R, Trevino never did so.

“This Court has repeatedly held that an issue not raised in the district court and

raised for the first time in an appeal will not be considered,” Access Now, Inc. v.

Southwest Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (quotation marks

omitted), and this is not one of the “exceptional circumstances in which it may be

appropriate to . . . deviate from this rule of practice.” Dean Witter Reynolds, Inc.

v. Fernandez, 741 F.2d 355, 360 (11th Cir. 1984).

      AFFIRMED.




                                          3